DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01st, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 26th, 2021, has been entered. 
Upon entrance of the Amendment, claims 21, 29, 30, 32, and 38 were amended, and claims 26, 33, and 37 were canceled. Claims 20-25, 27-32, 34-36, and 38-39 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on January 26th, 2021, with respect to the amended features of claim 21 and claim 32 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 20-25, 27-32, 34-36, and 38-39 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 20 was indicated allowable in the previous Office Action. The reasons for allowance of claim 20 were also indicated in the previous Office Action.
Claim 29 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 29 were indicated in the previous Office Action.
Claim 30 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 30 were indicated in the previous Office Action.
Claims 21 and 32 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on January 26th, 2021. In particular, 
Regarding to claim 21, the prior art fails to anticipate or render obvious the limitations including “the section of the second leadframe to which the gallium nitride die is attached is in direct electrical connection with the first leadframe, and a second side of the section of the second leadframe to which the gallium nitride die is attached is exposed to at a surface of the package” in combination with the rest of limitations recited in claim 21.
Regarding to claim 32, the prior art fails to anticipate or render obvious the limitations including “a second side of the section of the second leadframe to which the semiconductor is attached is exposed at a second surface of the package, the second surface opposite the first surface” in combination with the rest of limitations recited in claim 32.
Claims 22-25, 27-28, 31, 34-36, and 38-39 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.